Exhibit 10.19 FIRST AMENDMENT TO EMPLOYMENT AGREEMENT THIS FIRST AMENDMENT (“First Amendment”), made and entered into as of December 16, 2008 by and between Harvey Clapp, a resident of the State of Alabama (“Employee”), and Peachtree Bank, an Alabama bank (“Employer”). W I T N E S S E T H: WHEREAS, Employer currently employs Employee as its President and Chief Executive Officer pursuant to that certain employment agreement between Employer and Employee dated as of October 31, 2006 (the “Employment Agreement”); WHEREAS, Employer and Employee desire to continue such employment; WHEREAS, Employer and Employee desire to amend the agreement to provide that the term of the agreement will be extended for one additional year as of each October 31 if Employer and Employee agree to so extend it within thirty (30) days prior to the applicable October 31; and WHEREAS, Employer and Employee now desire to amend the Employment Agreement primarily so that the payments and benefits under the Employment Agreement comply with, or are exempt from, the rules of Section 409A of the Internal Revenue Code of 1986, as amended; NOW, THEREFORE, in consideration of the continued employment of Employee by Employer, of the premises and the mutual promises and covenants contained herein, and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, agree to modify the Employment Agreement as follows, effective as of January 1,
